Citation Nr: 0507696	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  99-13 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for Morton's neuroma 
of the right foot, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for Morton's neuroma 
of the left foot, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1989 to November 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In the decision, the RO confirmed a previously 
assigned 10 percent rating for bilateral Morton's neuroma.  

In November 2002, the Board initiated internal development of 
evidence.  The veteran was afforded a disability evaluation 
examination in December 2002.  Subsequently, in October 2003, 
the Board remanded the case to allow the RO an opportunity to 
consider the additional evidence.  

In a decision of January 2004, the RO increased the veteran's 
compensation by granting a separate 10 percent rating for 
each foot.  The issues are still considered to be on appeal 
as the veteran has not withdrawn them.  A claimant will 
generally be presumed in such cases to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In May 2004, the Board remanded the case 
to have the RO issue a notification letter.  The requested 
actions have since been completed, and the case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The Morton's neuroma of the right foot has not resulted 
in an injury which is more than moderate in degree.

3.  The Morton's neuroma of the left foot has not resulted in 
an injury which is more than moderate in degree.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for Morton's neuroma of the right foot are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5279, 5284 (2004).

2.  The criteria for a disability rating higher than 10 
percent for Morton's neuroma of the left foot are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5279, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letter dated in May 2004, 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter also specifically advised him to submit 
any evidence which he had.  In addition, the SOC and SSOCs 
included summaries of the evidence which had been obtained 
and considered.  The SOC and SSOCs also included the 
requirements which must be met to warrant a higher rating.  
The basic elements for establishing an increased rating have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The Board 
also notes that the SSOC of January 2004 discussed the VA's 
duties under the VCAA.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
A VCAA notice was not provided to the appellant before the RO 
decision regarding his claim for benefits.  However, the 
original RO decision on the issues on appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the appellant of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement because an initial RO decision had already 
occurred.

In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letter in May 2004 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has declined a hearing.  All available relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains his VA medical 
treatment records.  The veteran has been afforded disability 
evaluation examinations by the VA.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  

The RO previously rated the veteran's disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5279, which provides for a 
10 percent rating for unilateral or bilateral anterior 
metatarsal.  The Diagnostic Code does not provide for a 
higher rating.  

Under Diagnostic ode 5284, a 10 percent rating is warranted 
for an injury which is moderate in degree.  A 20 percent 
rating is warranted for a moderately severe injury.  A 30 
percent rating is warranted for a severe injury.  A 40 
percent rating may be assigned if there is actual loss of use 
of the foot.   

The Court has emphasized that when assigning a disability 
rating for an orthopedic disorder, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.

The Board has considered the full history of the veteran's 
bilateral Morton's neuroma.  A service medical record dated 
in October 1994 reflects that the veteran complained of sharp 
right foot pain after walking a mile.  The symptoms 
reportedly had worsened over the past six months.  The report 
of a separation examination conducted on an unspecified date 
reflects that the defects noted included pain due to a 
neuroma of the second interspace of the right foot.  

In November 1994, upon separation from service, the veteran 
filed a claim for disability compensation for nerve pain in 
both feet.  The report of a general medical examination 
conducted by the VA in January 1995 shows that the veteran 
complained of having bilateral foot pain, more on the right, 
for 15 months.  He had previously been diagnosed with 
Morton's neuroma which was treated with cortisone shots.  On 
physical examination, his feet were normal without major 
deformity.  There was slight flattening of the arches 
bilaterally.  He had moderate tenderness on the balls of both 
feet, more on the right.  The pertinent diagnosis was 
Morton's neuroma, both feet.  The condition was described as 
being moderately symptomatic.  In a decision of July 1995, 
the RO granted service connection for bilateral Morton's 
neuroma, and assigned a 10 percent initial disability rating 
under Diagnostic Code 5279.  

In November 1997, the veteran requested increased 
compensation.  As noted above, the RO eventually assigned a 
separate 10 percent rating for each foot.  

The evidence which has been presented in support of the claim 
for an increased rating for the disorder includes VA medical 
treatment records.  For example, a VA treatment record dated 
in November 1998 reflects that the veteran was seen for 
evaluation of bilateral foot and calf pain.  There were skin 
color changes on the hind foot, and calf tightness.  Both 
ankles had a full range of motion.  The calves had slight 
tightness to palpation.  There were brown skin changes on the 
heels and a few toes.  He was advised to do stretching, and 
use shoe inserts.  A VA record dated in December 1998 
reflects that the veteran was seen for a physical therapy 
consultation for the pain in his feet and calves.  

The report of an examination conducted by the VA in June 1998 
shows that the veteran had a history of foot problems with 
steroid injections on two or three occasions which reportedly 
helped the pain of the Morton's neuroma.  He also used shoe 
inserts to prevent pressure, and this helped him some.  He 
had worked regularly since service as an insurance adjuster.  
He was also a reserve policeman. Following examination, the 
pertinent diagnosis was foot pain due to bilateral Morton's 
neuroma.  

The report of a VA examination conducted in December 2002 
shows that the veteran reported a history of going on long 
marches in service and developing pain in both feet.  He had 
had some problems since then.  Currently, his pain pattern 
was mostly in the longitudinal arches at the junction between 
the tarsal bones and the first metatarsal.  He also had lost 
the curve which normally was like a dorsal roof pattern with 
the apex at the third metatarsal head.  He had lost the 
normal curvature in the transverse arches.  He had pain in 
the region of the heads of the third and fourth metatarsal 
which was variable, and that is characteristic.  It also 
indicates that he may or may not have a problem with 
irritation of the digital nerves which, after repeated or 
prolonged irritation, will develop an enlargement on the 
nerve representing proliferation of the supporting stroma of 
the nerve.  The examiner noted that when this becomes full 
blown, it presents as a Morton's neuroma.  It was noted that 
the veteran regularly wore thick soled running shoes and 
these tended to help a lot.  He also used prescribed 
orthotics and they also helped.  

The examination report further shows that in the past the 
veteran had some calluses under the heads of the metatarsals, 
but since then he had learned to wear thicker soles and use 
his orthotics as prescribed, and he was not currently making 
calluses in that area.  Both of his big toes showed some 
heavy skin which was not tender.  They looked like pre-callus 
areas, but were not currently symptomatic.  The veteran 
reported that he was able to walk and run, sometimes up to 
several hours, but usually if he stands for as much as an 
hour, he would get some pain.  Once the foot pain sets up, it 
extends up into the calves.  He did have tightness and calf 
pain which was not typical of claudication but rather typical 
of pain that extended from the soles of the feet and the 
arches in people who have symptomatic degenerative plantar 
fasciitis which he had.  Examination revealed maintenance of 
both longitudinal arches without weight bearing with some 
depression with weight bearing, which was typical.  Also, he 
had lost the curve in the transverse arches.  At the site of 
the junction between the tarsal bones and the first 
metacarpal, he now had a protrusion which was beginning 
pronation.  The impression was (1) bilateral plantar 
fasciitis with well grounded evidence of degeneration, 
resulting in longitudinal arch pain  and beginning pronation, 
which was a valgus deformity of the longitudinal arches, 
beginning in active duty 1990 and continuing; and (2) There 
is a possibility that he could have an associated Morton's 
neuroma as noted in the narrative.

In an addendum, the examiner noted that he now had an 
opportunity to review the veteran's claims file.  He noted 
that the veteran continued to work and if he had to stand it 
was limited to an hour.  The examiner stated that he 
interpreted the veteran's complaints of leg pain as being a 
very common symptom associated with ongoing foot pain.  

Finally, a VA medical treatment record dated in July 2004 
reflects that the veteran reportedly had "No foot pain when 
using orthotics."

After considering all of the evidence, the Board finds no 
basis for assigning higher evaluations for the veteran's 
disorders of the feet than that assigned by the RO.  It is 
clear from the record that the veteran's bilateral disorder 
of the feet is productive of pain and limits his ability to 
stand, run and walk.  However, the record simply does not 
reflect that the veteran's foot disorder is productive of 
symptomatology analogous to a moderately-severe injury of the 
foot.  Such findings are not reflected in the recent VA 
examination reports.  In addition, the treatment record and 
the VA examination reports indicate that the symptoms are 
reduced by the use of orthotics.  The Board finds that the 
foot pain described by the veteran is within the realm of 
symptomatology contemplated by the currently assigned 
separate 10 percent ratings.  Accordingly, the Board 
concludes that the criteria for disability ratings higher 
than 10 percent for right and left Morton's neuroma are not 
met.


ORDER

1.  An increased rating for Morton's neuroma of the right 
foot, currently rated as 10 percent disabling, is denied.

2.  An increased rating for Morton's neuroma of the left 
foot, currently rated as 10 percent disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


